

EXECUTION COPY


EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 1, 2012,
between P&F INDUSTRIES, INC., a Delaware corporation (the “Company”), and
RICHARD A. HOROWITZ (the “Executive”).


WITNESSETH


WHEREAS, the Executive and the Company are parties to that certain Amended and
Restated Employment Agreement, dated December 19, 2008 (the “Prior Agreement”),
that will expire by its terms on December 31, 2011; and


WHEREAS, the Company and the Executive desire to set forth the terms and
conditions of the Executive’s continued employment with the Company as its
President and Chief Executive Officer commencing as of the Effective Date.


NOW THEREFORE, in consideration of the foregoing, the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:


1.           POSITION/DUTIES.
 
(a)           During the Employment Term (as hereinafter defined), the Executive
shall serve as the President and Chief Executive Officer of the Company and, if
elected by the Board of Directors of the Company (the “Board”),
Chairman.  Executive has currently been elected as Chairman.  In this capacity,
the Executive shall have such duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies, and such other duties,
authorities and responsibilities as the Board shall designate that are
consistent with the Executive’s positions.  The Executive shall report to the
Board.
 
(b)           During the Employment Term, the Executive shall devote all of his
business time, energy and skill and his best efforts to the performance of his
duties with the Company; provided, however, that the foregoing shall not prevent
the Executive from (i) serving on the board of directors of non-profit
organizations and, with the prior written approval of the Board, other
companies, (ii) participating in charitable, civic, educational, professional,
community or industry affairs or (iii) managing his and his family’s passive
personal investments so long as such activities in the aggregate do not
materially interfere or conflict with the performance of his duties hereunder or
create a potential business conflict.
 
2.           EMPLOYMENT TERM.  The Executive’s term of employment under this
Agreement shall be for a term commencing on January 1, 2012 (the “Effective
Date”) and, unless terminated earlier as provided in Section 6, ending on
December 31, 2014 (the “Employment Term”).
 
3.           BASE SALARY.  The Company agrees to pay the Executive a base salary
at an annual rate of not less than $650,000, payable in accordance with the
regular payroll practices of the Company.  The Executive’s base salary shall be
subject to annual review by the Board (or a committee thereof) and may be
increased, but not decreased, from time to time by the Board.  The base salary
as determined herein from time to time shall constitute “Base Salary” for
purposes of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           BONUS.  During the Employment Term, the Executive shall be eligible
for an annual incentive payment (each an “Annual Bonus”) under the Company’s
Executive 162(m) Bonus Plan, as amended or as may be amended from time to time,
or any successor annual bonus plan (the “Bonus Plan”).  Subject to the next
sentence, the Executive’s target bonus under the Bonus Plan (the “Target Bonus”)
shall be 50% of the Executive’s Base Salary for the applicable fiscal year (the
“Target Bonus”) (as prorated for partial years) and his maximum bonus, based on
exceeding performance targets as established by the Compensation Committee,
shall be 150% of the Executive’s Base Salary for the applicable fiscal
year.  Commencing with calendar year 2013 the Compensation Committee of the
Board may, in its sole discretion, reduce the percentage of the Target Bonus
(and corresponding Maximum Bonus) and apply such Target amount to a long-term
cash or equity incentive plan award for the Executive.  Any Annual Bonus shall
be paid in accordance the terms and conditions of the Bonus Plan.  The
Compensation Committee shall set the performance goals at each level of the
Bonuses (and any other levels) in its sole discretion, but shall consult with
the Executive before doing so.  The Bonus levels may be subject to an individual
performance factor element and/or a discretionary portion as a condition of
receiving or as a reduction of achievement of the specified performance goals at
a bonus level.  In addition, the Executive agrees that any Bonus amounts
received based on levels of achievement of performance goals shall be subject to
repayment at the discretion of the Compensation Committee in the event, and to
the extent, that the financial statements on which they are based are restated
and the bonus amount would have been less if the restated numbers had been
applied.
 
5.           EMPLOYEE BENEFITS.
 
(a)           Benefit Plans.  The Executive shall be entitled to participate in
any employee benefit plan that the Company has adopted or may adopt, maintain or
contribute to for the benefit generally of its senior executives at a level
commensurate with his position, subject to satisfying the applicable eligibility
requirements.  Notwithstanding the foregoing, the Company may modify or
terminate any employee benefit plan at any time.
 
(b)           Make-Up Payments. Through the earlier of (i) December 31, 2016,
(ii) the Executive’s death, or (iii) the Executive’s termination for Cause (as
hereinafter defined) or resignation without Good Reason (as hereinafter
defined), the Company will pay the Executive $45,064.37 (each a “Make Up
Payment”) on or before March 15 of each calendar year to cover premiums on a
life insurance policy (reflecting the prior change in the split dollar
arrangement).  This provision shall survive any expiration of the Employment
Term and any termination of the Executive’s employment (other than due to the
Executive’s death or a termination of the Executive’s employment prior to the
expiration of the Employment Term by the Company for Cause or by the Executive
without Good Reason).
 
(c)           Vacations.  The Executive shall be entitled to an annual paid
vacation of six weeks per calendar year (as prorated for partial years) in
accordance with the Company’s policy on accrual and use applicable to senior
executives.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Business and Entertainment Expenses.  Upon presentation of
appropriate documentation, the Executive shall be reimbursed in accordance with
the Company’s expense reimbursement policy for all reasonable and necessary
business and entertainment expenses incurred in connection with the performance
of his duties hereunder.  In addition, within seventy-five (75) days following
the Effective Date, upon presentation of appropriate documentation within
forty-five (45) days after the Effective Date, the Company shall pay all
reasonable (as determined by the Compensation Committee in its sole discretion)
and documented attorneys’ and consultants’ fees and related costs incurred by
the Executive in connection with the drafting, negotiation and execution of this
Agreement and other documents relating hereto.
 
(e)           Automobile.  During the Employment Term, the Company will provide
the Executive, at the Company’s expense, with a current model automobile similar
to the automobile currently furnished to the Executive.  In addition, upon
submission of appropriate documentation, the Company shall pay or reimburse the
Executive for the cost of insurance, maintenance and gas incurred for business
purposes and other business related operating expenses incurred for such
automobile during the Employment Term.  The Executive shall be entitled to
request a new automobile at the end of the three (3) year period commencing on
the date he was provided with his current automobile.
 
6.           TERMINATION.  The Executive’s employment and the Employment Term
shall terminate on the first of the following to occur:
 
(a)           Disability.  Upon 30 days’ prior written notice by the Company to
the Executive of termination due to Disability if the Executive does not return
to full-time continuous employment with the Company within such 30 days.  For
purposes of this Agreement, “Disability” shall be defined as the Executive’s
becoming physically or mentally disabled, whether totally or partially, so that
he has been unable to perform his material duties hereunder for a period of 180
days (including weekends and holidays) during any 365-day period.
 
(b)           Death.  Automatically on the date of death of the Executive.
 
(c)           Cause.  The Company, acting by the majority of the independent
directors on the Board, may terminate the Executive’s employment hereunder for
Cause immediately upon written notice by the Company to the Executive of a
termination for Cause.  “Cause” shall mean the Executive’s:
 
 (i)         refusal or willful failure to attempt in good faith to perform his
duties (other than as a result of physical of mental incapacity);


 (ii)        gross negligence or willful misconduct with regard to the Company,
its assets or employees of a material nature or any fraud, theft or material
dishonesty with regard to the Company or in the performance of his duties;


 (iii)       willful misconduct which in the good faith judgment of the Board
has or may materially damage the Company economically or reputation wise;

 
3

--------------------------------------------------------------------------------

 


 (iv)       commission of any felony or any other crime involving fraud,
dishonesty, securities law violations or moral turpitude, provided that any
conviction for, or pleading guilty or nolo contendere to, any such felony or
other crime shall conclusively be deemed acknowledgement by the Executive of
commission thereof;


 (v)        failure to attempt in good faith to follow the written direction of
the Board; or


 (vi)       material breach of a material term of this Agreement or any other
material agreement with the Company that is not cured within 15 days of the
giving of written notice thereof.


The Executive may only be terminated for Cause by a vote of a majority of the
independent directors on the Board and, prior to any termination for Cause, the
Executive will be given 5 business days written notice specifying the alleged
Cause event and will be entitled to appear (with counsel) before the independent
directors on the Board to present information regarding his views on the Cause
event.  After providing the notice in foregoing sentence, the Board may suspend
the Executive with pay until a final determination pursuant to this paragraph
has been made.  In the event of a Cause termination after a Change in Control,
the Company shall bear the burden of proof by a preponderance of the evidence.
 
(d)           Without Cause.  Upon written notice by the Company to the
Executive of an involuntary termination without Cause, other than for death or
Disability.
 
(e)           Good Reason.  Upon written notice by the Executive to the Company
of a termination for Good Reason provided that such notice is given within 60
days of the Good Reason event.  “Good Reason” shall mean the occurrence of any
of the following events, without the express written consent of the Executive,
unless such events are cured by the Company within 30 days following written
notification by the Executive to the Company that he intends to terminate his
employment hereunder for one of the reasons set forth below:
 
(i)          any reduction or diminution in the Executive’s title as President
and Chief Executive Officer of the Company (for the avoidance of doubt,
Executive’s not being elected as, or his removal from the position of, Chairman
shall not constitute Good Reason);
 
(ii)         any material reduction or diminution in the Executive’s then
authorities, duties, or responsibilities;
 
(iii)        a material reduction in the Executive’s Base Salary or benefits
(but not including any reduction related to a broader compensation reduction by
the Company that is not limited to any particular employee or executive);
 
(iv)        a relocation of the Executive’s principal business location to an
area outside of a 35 mile radius of both the Executive’s principal business
location and the Executive’s principal residence at the time of such relocation;
or
 
 
4

--------------------------------------------------------------------------------

 
 
(v)         a material breach of the Agreement by the Company.
 
Notwithstanding the foregoing, the Executive agrees that, during any period of
incapacity, the Company may appoint or temporarily assign his duties to another
or others without such action resulting in Good Reason.
 
(f)           Without Good Reason.  Upon 60 days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).
 
7.           CONSEQUENCES OF TERMINATION.
 
(a)           Disability.  In the event the Executive’s employment is terminated
due to Disability the Company shall pay or provide the Executive (i) any unpaid
Base Salary through the date of termination paid in accordance with the
Company’s normal payroll policies as if the Executive were an employee; (ii) any
Annual Bonus earned but unpaid with respect to the fiscal year ending on or
preceding the date of termination, paid when such Annual Bonus would have
ordinarily been paid in accordance with the Bonus Plan; (iii) reimbursement for
any unreimbursed expenses through the date of termination incurred and paid in
accordance with the Company’s normal reimbursement procedures; (iv) any other
amounts and benefits the Executive is entitled to receive under any employee
benefit plan in accordance with the terms of the applicable plan (collectively
items (i) through (iv) shall be hereafter referred to as the “Accrued Amounts”);
(v) a pro-rata portion of the Executive’s Annual Bonus for the fiscal year in
which the Executive’s termination occurs based on actual results for the fiscal
year (determined by multiplying the amount of such bonus which would be due for
the full fiscal year by a fraction, the numerator of which is the number of days
during the fiscal year of termination that the Executive is employed by the
Company and the denominator of which is 365), paid when such Annual Bonus would
have ordinarily been paid in accordance with the Bonus Plan (the “Pro Rata
Bonus”); (vi) full vesting of all equity awards granted to the Executive on or
after the Effective Date; (vii) subject to Section 25(b) hereof and solely to
the extent the Executive does not otherwise receive such coverage under any
other medical benefits available to the Executive as a result of his Disability,
if the Executive timely elects continuation coverage (“COBRA Coverage”) under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
for continuation of coverage under the Company’s group health insurance plans in
which the Executive participated immediately prior to the date of termination
(the “Health Plans”), the Company shall pay to the Executive monthly an amount
equal to the difference of the Executive’s premium costs for such COBRA Coverage
for the Executive and the Executive’s dependents minus the active employee rate
under the Health Plans (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars) until the earliest of
(x) the Executive’s 65th birthday, (y) the Executive’s ceasing to have a
physical or mental disability that would have prevented him from performing his
material duties hereunder and (z) the Executive and the Executive’s dependents
otherwise ceasing to be eligible for COBRA Coverage (the “Disability COBRA
Payments”); provided, that unless subject to further delay as set forth in
Section 25(b), the first payment of the Disability COBRA Payments will made on
the sixtieth (60th) day after the date of termination and will include payment
of any amounts that would otherwise be due prior thereto; and (viii) continued
payment of the Make-Up Payments in accordance with Section 5(b) (including
payment timing).  Following a termination due to Disability all equity awards
granted to the Executive prior to the Effective Date shall be governed in
accordance with the terms of the applicable grant agreements.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Death.  In the event the Executive’s employment is terminated due
to the Executive’s death, the Company shall pay or provide to the Executive’s
estate (i) the Accrued Amounts; (ii) the Pro Rata Bonus; (iii) full vesting of
all equity awards granted to the Executive on or after the Effective Date; and
(iv) subject to the Executive’s dependents timely election of COBRA Coverage
under the Health Plans, the Company shall pay to the Executive’s dependents
monthly an amount equal to the difference of the premium costs for such COBRA
Coverage for the Executive’s dependents minus the active employee rate under the
Health Plans (excluding, for purposes of calculating cost, an employee’s ability
to pay premiums with pre-tax dollars) until the earlier of (i) 3 years from the
date of the Executive’s death and (ii) the Executive’s dependents ceasing to be
eligible for COBRA Coverage.  Following a termination due to the Executive’s
death all equity awards granted to the Executive prior to the Effective Date
shall be governed in accordance with the terms of the applicable grant
agreements.
 
(c)           Termination For Cause Or Without Good Reason.  In the event the
Executive’s employment is terminated (i) by the Company for Cause, or (ii) by
the Executive without Good Reason, the Company shall pay or provide to the
Executive the Accrued Amounts.  Following any such termination all equity awards
granted to the Executive shall be governed in accordance with the terms of the
applicable grant agreements.
 
(d)           Termination Without Cause Or For Good Reason.  In the event the
Executive’s employment is terminated (x) by the Company other than for Cause or
(y) by the Executive for Good Reason, and Section 8(a) does not apply, the
Company shall pay or provide to the Executive (i) the Accrued Amounts; (ii)
continued payment of the Make-Up Payments paid in accordance with Section 5(b)
(including payment timing); and (iii) subject to Section 9:
 
(A)       subject to Section 25(b), continued payments of Base Salary for 18
months following the date of termination (the “Severance Payment”) paid in
accordance with the Company’s normal payroll policies as if the Executive were
an employee (but off employee payroll); provided, that unless subject to further
delay as set forth in Section 25(b), the first payment of the Severance Payment
will made on the sixtieth (60th) day after the date of termination and will
include payment of any amounts that would otherwise be due prior thereto;
 
(B)       the Pro Rata Bonus; and
 
(C)       subject to Section 25(b) hereof, if the Executive timely elects COBRA
Coverage under the Health Plans, the Company shall pay to the Executive monthly
an amount equal to the difference of the Executive’s premium costs for such
COBRA Coverage for the Executive and the Executive’s dependents minus the active
employee rate under the Health Plans (excluding, for purposes of calculating
cost, an employee’s ability to pay premiums with pre-tax dollars) until the
earliest of (I) 18 months from the date of termination, (II) the Executive
becoming eligible for medical benefits from a subsequent employer, or (III) the
Executive and the Executive’s dependents otherwise ceasing to be eligible for
COBRA Coverage (the “Termination COBRA Payments”); provided, that unless subject
to further delay as set forth in Section 25(b), the first payment of the
Termination COBRA Payments will made on the sixtieth (60th) day after the date
of termination and will include payment of any amounts that would otherwise be
due prior thereto.
 
 
6

--------------------------------------------------------------------------------

 
 
Following any such termination all equity awards granted to the Executive shall
be governed in accordance with the terms of the applicable grant
agreements.  Payments and benefits provided in this Section 7(d) shall be in
lieu of any termination or severance payments or benefits for which the
Executive may be eligible under any of the plans, policies or programs of the
Company.
 
8.           CHANGE IN CONTROL.
 
(a)           Notwithstanding anything herein to the contrary, subject to
Sections 8(d), in the event the Executive’s employment is terminated by the
Company without Cause or the Executive resigns for Good Reason within two years
following a Change in Control, then in lieu of the amounts and benefits under
Section 7(d), the Company shall pay or provide to the Executive (i) the Accrued
Amounts; (ii) continued payment of the Make-Up Payments paid in accordance with
Section 5(b) (including payment timing); and (iii) subject to Section 9:
 
(A)         subject to Section 25(b), payment in an amount equal to 18 months
Base Salary, such payment to be made as follows:  (x) if the Change in Control
is not as a result of an event that constitutes a “change in control event” (a
“409A Change in Control”) within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), then such payment
shall be paid to the Executive in equal installments for 18 months following the
date of termination in accordance with the Company’s normal payroll policies as
if the Executive were an employee (but off employee payroll); provided, that
unless subject to further delay as set forth in Section 25(b), the first payment
of such payment will made on the sixtieth (60th) day after the date of
termination and will include payment of any amounts that would otherwise be due
prior thereto, and (y) if the Change in Control does result from an event that
constitutes a 409A Change in Control, then the full amount of such payment shall
be paid to the Executive in a lump sum on the 60th day after the date of
termination;
 
(B)         the Pro Rata Bonus; and
 
(C)         the Termination COBRA Payments; provided, that unless subject to
further delay as set forth in Section 25(b), the first payment of the
Termination COBRA Payments will made on the sixtieth (60th) day after the date
of termination and will include payment of any amounts that would otherwise be
due prior thereto.
 
Following any such termination all equity awards granted to the Executive shall
be governed in accordance with the terms of the applicable grant agreements.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything herein to the contrary, subject to
Sections 8(d), in the event the Executive’s employment is terminated by the
Company without Cause or the Executive resigns for Good Reason within six months
prior to a Change in Control but which the Executive reasonably demonstrates (x)
was at the request of a third party who is the acquirer in the Change in Control
or (y) otherwise arose in connection with, or in anticipation of, the Change in
Control which actually occurs, then in addition to the amounts and benefits
provided under Section 7(d), the Company shall, subject to Sections 9 and 25(b),
pay to the Executive the excess of the amount that would be payable under
Section 8(a)(iii)(A) above 18 months Base Salary, which excess amount shall be
paid to the Executive in a lump sum on the date that is six months and one day
after the date of termination.
 
(c)           For purposes of this Agreement, “Change in Control” will mean the
occurrence of one of the following events:
 
(i)           any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes, after the
Effective Date, a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that an event described in this subsection (i)
shall not be deemed to be a Change in Control if any of following becomes such a
beneficial owner:
 
(A)           the Company or any majority-owned subsidiary (provided, that this
exclusion applies solely to the ownership levels of the Company or the
majority-owned subsidiary),
 
(B)           any tax-qualified, broad-based employee benefit plan sponsored or
maintained by the Company or any majority-owned subsidiary,
 
(C)           any underwriter temporarily holding securities pursuant to an
offering of such securities, or
 
(D)           any person pursuant to a Non-Qualifying Transaction (as defined
below);
 
(ii)           individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be an Incumbent Director.
 
(iii)           the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
 
(A)           50% or more of the total voting power of:
 
 
8

--------------------------------------------------------------------------------

 
 
(x)           the corporation resulting from such Business Combination (the
“Surviving Corporation”), or
 
(y)           if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”),
 
is represented by Company Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which such Company Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination;
 
(B)           no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation),
is or becomes the beneficial owner, directly or indirectly, of 50% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation); and
 
(C)           at least a majority of the members of the board of directors of
the Parent Corporation (or if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination
 
(any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or
 
(iv)           consummation of the sale of all or substantially all of the
Company’s assets or stockholder approval of a liquidation or dissolution of the
Company, unless the voting common equity interests of the acquirer of such
assets or an ongoing entity (other than a liquidating trust), as the case may
be, based on total voting power, are at least more than 50% beneficially owned,
directly or indirectly, by the Company’s shareholders in substantially the same
proportions as such shareholders owned the Company’s outstanding voting common
equity interests immediately prior to such sale or liquidation and, if a plan of
liquidation or dissolution, such ongoing entity assumes all existing obligations
of the Company under this Plan.
 
Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 50% of the Company Voting Securities, based on total voting power, as a
result of the acquisition of Company Voting Securities by the Company which
reduces the number of Company Voting Securities outstanding; provided, that, if
after such acquisition by the Company such person becomes the beneficial owner
of Company Voting Securities that increases the percentage of outstanding
Company Voting Securities beneficially owned by such person, a Change in Control
of the Company shall then occur.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything else herein, if any payment or benefit,
within the meaning of Section 280G(b)(2) of the Code, to the Executive or for
Executive’s benefit paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise in connection with, or arising out of,
Executive’s employment with the Company or a change in ownership or effective
control of the Company or of a substantial portion of its assets, would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), the amounts and benefits provided
under this Agreement or otherwise that are subject to Section 280G of the Code
as a result of the transaction will be automatically reduced to an amount that
equals the product of 2.99 multiplied by the Executive’s “base amount” (as
determined in accordance with  Sections 280G and 4999 of the Code by the
Company’s certified public accountants unless the Company and the Executive
mutually agree to the appointment of an independent certified public accounting
firm), such that the Executive will not be subject to the Excise Tax.  Unless
otherwise elected by the Executive, to the extent permitted under Code Section
409A, such reduction shall first be applied to any severance payments payable to
the Executive under this Agreement in reverse order of receipt, then to the
vesting on any equity, with underwater stock options first net withholding, and
thereafter any in-the-money stock options starting from the stock options with
smallest spread between fair market value and exercise price, and thereafter any
restricted stock or restricted stock units.
 
9.           RELEASE.  Any and all amounts payable and benefits or additional
rights provided pursuant to Sections 7(d)(iii), 8(a)(iii) or 8(b) shall only be
payable or provided if the Executive executes and delivers to the Company a
general release of all claims against the Company in the form attached to the
Agreement as Appendix A (the “Release”) (with such changes as the Company may
request to support the legality and effectiveness of the Release).  The Company
shall provide the Executive with a copy of the Release within seven (7) days
following the Executive’s date of termination and the Executive will be required
to provide the Company with an executed copy of the Release that has become
effective within sixty (60) days following the Executive’s date of termination.
 
10.           RESTRICTIVE COVENANTS.
 
(a)           Confidentiality.  The Executive agrees that he shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the reasonable good faith performance of his duties
and for the benefit of the Company, either during the period of the Executive’s
employment or at any time thereafter, any nonpublic, proprietary or confidential
information, knowledge or data relating to the Company, any of its subsidiaries,
affiliated companies or businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company.  The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Nonsolicitation.  During the Executive’s employment with the
Company and for the 12 month period thereafter, the Executive agrees that he
will not, except in the furtherance of his duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, (i) solicit or hire any employees, representatives or agents of
the Company (or any of its affiliates) or (ii) solicit any of the Company’s
customers.
 
(c)           Noncompetition.  The Executive acknowledges that he performs
services of a unique nature for the Company that are irreplaceable, and that his
performance of such services to a competing business will result in irreparable
harm to the Company.  Accordingly, during the Executive’s employment hereunder
and for the 12 month period thereafter, the Executive agrees that the Executive
will not, (i) enter the employ of (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation), or
render any services to, any person, firm, corporation or other entity, in
whatever form, engaged or actively planning to be engaged in any Competitive
Business, (ii) directly or indirectly, own, manage, operate, control or
otherwise engage in such a Competitive Business for his own account, or (iii)
directly or indirectly, become interested in a Competitive Business as an
individual, partner, shareholder, director, officer, principal, agent, trustee
or in any other relationship or capacity.  “Competitive Business” will mean, as
of any date, any business competitive with any business then being conducted by
the Company and operating in some or all of the same geographic areas; provided
that, upon the termination of the Executive’s employment such determinations
shall thereafter be determined as of the date of the termination.  The foregoing
shall not be violated by the Executive’s providing services to a noncompetitive
portion of a group of related businesses which noncompetitive portion consists
of less than 20% of the overall revenues of such group of related businesses
measured based on the fiscal year prior to the fiscal year in which the
Executive had his initial relationship with such noncompetitive portion, nor by
ownership of less than 2% of public company stock or debt or a passive interest
of less than 2% in a pooled account, such as a hedge fund, private equity fund
or mutual fund.
 
(d)           Nondisparagment. During the Employment Term and thereafter, the
Executive agrees not to disparage or encourage or induce others to disparage the
Company or any of its affiliates or any of its and their past and present
officers, directors, employees, products or services.  For purposes of this
Agreement, the term “disparage” includes, without limitation, comments or
statements to the press, to the Company or any of its affiliates or any of its
or their officers, directors, or employees or to any individual or entity with
whom the Company or any of its affiliates has a business relationship
(including, without limitation, any vendor, supplier, customer or distributor of
the Company or any of its affiliates) that would adversely affect in any manner:
(i) the conduct of any business of the Company or any of its affiliates
(including, without limitation, any business plans or prospects) or (ii) the
business reputation of the Company or any of its affiliates or any of its and
their officers, directors, employees, products or services.  Notwithstanding the
foregoing, this Section 10(d) shall not apply to truthful statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings or
normal competitive statements.
 
 
11

--------------------------------------------------------------------------------

 
 
(e)           Reformation.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 10 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.
 
(f)           Survival of Provisions.  The obligations contained in this Section
10 shall survive the termination or expiration of the Executive’s employment
with the Company and shall be fully enforceable thereafter.
 
11.           COOPERATION.  Upon the receipt of reasonable notice from the
Company (including outside counsel), the Executive agrees that while employed by
the Company and thereafter, the Executive will respond and provide information
with regard to matters in which he has knowledge as a result of his employment
with the Company, and will provide reasonable assistance to the Company, its
affiliates and their respective representatives in defense of any claims that
may be made against the Company or its affiliates, and will assist the Company
and its affiliates in the prosecution of any claims that may be made by the
Company or its affiliates, to the extent that such claims may relate to the
period of the Executive’s employment with the Company.  The Executive agrees to
promptly inform the Company if he becomes aware of any lawsuits involving such
claims that may be filed or threatened against the Company or its
affiliates.  The Executive also agrees to promptly inform the Company (to the
extent he is legally permitted to do so) if he is asked to assist in any
investigation of the Company or its affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required.  Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Executive for all reasonable out-of-pocket travel,
duplicating or telephonic expenses incurred by the Executive in complying with
this Section 11.
 
12.           EQUITABLE RELIEF AND OTHER REMEDIES.
 
(a)           The Executive acknowledges and agrees that the Company’s remedies
at law for a breach or threatened breach of any of the provisions of Section 10
or Section 11 would be inadequate and, in recognition of this fact, the
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.
 
(b)           In the event of a violation of Section 10 or 11 of this Agreement,
any severance being paid to the Executive by the Company pursuant to this
Agreement (or any successor agreement) or otherwise shall immediately cease.
 
13.           NO ASSIGNMENTS.
 
(a)           This Agreement is personal to each of the parties hereto.  Except
as provided in Section 13(b) below, no party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other party hereto.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree to perform
this Agreement and, if applicable, any Change in Control Agreement (but without
creating any rights on a second change in control), in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.
 
14.           NOTICE.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile, (iii) on
the first business day following the date of deposit with the overnight delivery
service if delivered by guaranteed overnight delivery service, or (iv) on the
fourth business day following the date mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:


At the last address (or to the facsimile number) shown on the records of the
Company;


With a copy to:


SNR Denton US LLP
223 S. Wacker Drive
Suite 7800
Chicago, Illinois 60606
Facsimile: (312) 876-7934
Attn:  Pamela Baker, Esq.


If to the Company:


P&F Industries, Inc.
445 Broadhollow Road
Suite 100
Melville, New York  11747
Facsimile: (631) 773-4230
Attn:  Chief Operating Officer


With a copy to:


Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York  11554
Facsimile: (516) 296-7111
Attn:  Steven J. Kuperschmid, Esq.


and

 
13

--------------------------------------------------------------------------------

 


Proskauer Rose LLP
Eleven Times Square
New York, New York  10036-8299
Facsimile: (212) 969-2900
Attn:  Michael S. Sirkin, Esq.
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
15.           SECTION HEADINGS; INCONSISTENCY.  The section headings used in
this Agreement are included solely for convenience and shall not affect, or be
used in connection with, the interpretation of this Agreement.  In the event of
any inconsistency between the terms of this Agreement and any form, award, plan
or policy of the Company, the terms of this Agreement shall control.
 
16.           SEVERABILITY.  The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
17.           COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instruments.
 
18.           ARBITRATION.  Any dispute or controversy arising under or in
connection with this Agreement or the Executive’s employment with  the Company,
other than injunctive relief under Section 12 hereof, shall be settled
exclusively by arbitration, conducted before a single arbitrator in New York,
New York (applying New York law) in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect.  The decision of the arbitrator will be final and binding upon the
parties hereto.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  The parties acknowledge and agree that in connection with
any such arbitration and regardless of outcome (a) each party shall pay all its
own costs and expenses, including without limitation its own legal fees and
expenses, and (b) joint expenses shall be borne equally among the parties;
provided, however, in the event that the arbitrator determines that the
Executive is the prevailing party, then the Company shall pay or reimburse all
reasonable legal fees and expenses incurred by the Executive.
 
19.           INDEMNIFICATION.  The Company hereby agrees to indemnify the
Executive and hold him harmless to the extent provided under the by-laws of the
Company against and in respect to any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney’s
fees), losses, and damages resulting from the Executive’s good faith performance
of his duties and obligations with the Company.  This obligation shall survive
the termination of the Executive’s employment with the Company.
 
20.           LIABILITY INSURANCE.  The Company shall cover the Executive under
directors and officers liability insurance both during and, while potential
liability exists, after the term of this Agreement in the same amount and to the
same extent as the Company covers its other officers and directors.

 
14

--------------------------------------------------------------------------------

 
 
21.           MISCELLANEOUS.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or director as may be
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto (including
without limitation the Prior Agreement) with respect to the employment of the
Executive by the Company and, together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles.
 
22.           NO MITIGATION; TERMINATION CLAIM LIMIT.  In no event shall the
Executive be obliged to seek other employment or take any other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement, nor shall the amount of any payment hereunder be reduced by
any compensation earned by the Executive as a result of employment by another
employer, except as provided in Section 12(b) hereof.  Any claim by the
Executive for damages as a result of a termination based on Section 6(c)(iv)
shall not be brought prior to resolution of the criminal case and the Executives
damages shall be limited to (a) the monetary amounts the Executive would have
received in the event of a termination without Cause and (b) the intrinsic value
on the termination date of any equity vested at, or upon, such termination that
the Executive forfeited or did not receive because of the classification of the
termination for Cause (and the Executive shall have no right to the equity,
which shall be cancelled upon the termination for Cause).
 
23.           REPRESENTATIONS.  The Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which could prevent him form entering into this Agreement or performing
all of his obligations hereunder.
 
24.           WITHHOLDING.  The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 
15

--------------------------------------------------------------------------------

 
 
25.           SECTION 409A COMPLIANCE.
 
(a)           The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Code Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be limited, construed and
interpreted in accordance with such intent.  If the Executive notifies the
Company (with specificity as to the reason therefore) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Company concurs
with such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, and modifying such provision would avoid
such additional tax or interest, the Company shall, after consulting with the
Executive, reform such provision to try to comply with Code Section 409A through
good faith modifications to the minimum extent reasonably appropriate to conform
with Code Section 409A.  To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A.
 
(b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Plan, references to
a “termination,” “termination of employment” or like terms shall mean Separation
from Service.  Notwithstanding any provision to the contrary in this Agreement,
if the Executive is deemed on the date of his termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B) and
using the identification methodology selected by the Company from time to time,
or if none, the default methodology set forth in Code Section 409A, then with
regard to any payment or the providing of any benefit that constitutes
“non-qualified deferred compensation” pursuant to Code Section 409A that is
payable due to the Executive’s Separation from Service, to the extent required
to be delayed in compliance with Code Section 409A(a)(2)(B), such payment or
benefit shall not be made or provided to the Executive (subject to the last
sentence of this Section 25(b)) prior to the earlier of (i) the expiration of
the six (6)-month period measured from the date of the Executive’s Separation
from Service, and (ii) the date of the Executive’s death (the “Delay
Period”).  For avoidance of doubt, the Severance Payment shall not be treated as
non-qualified deferred compensation that is required to be delayed in compliance
with Code Section 409A(a)(2)(B) to the extent that it meets the exemption set
forth in Department of Treasury Regulation Section 1.409A-1(b)(9)(iii) (for
separation pay due to involuntary separation from service) and only that
portion, if any, of the Severance Payment that exceeds the exempt amount shall
be subject the delay, if any, required pursuant to the preceding sentence.  On
the first day of the seventh month following the date of the Executive’s
Separation from Service or, if earlier, on the date of the Executive’s death,
all payments delayed pursuant to this Section 25(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due to the Executive under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.  Notwithstanding the foregoing, to the extent that the provision of
any welfare benefits provided to the Executive following his Separation from
Service will be treated as non-qualified deferred compensation that is required
to be delayed (after taking into account the exemption in Department of Treasury
Regulation Section 1.409A-1(b)(9)(v)) but would not be required to be delayed if
the premiums therefor were paid by the Executive, the Executive shall pay the
full cost of the premiums for such welfare benefits during the Delay Period and
the Company shall pay the Executive an amount equal to the amount of such
premiums paid by the Executive during the Delay Period promptly after its
conclusion.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on the Executive by
Code Section 409A or any damages for failing to comply with Code Section 409A.
 
(d)           To the extent any reimbursement of costs and expenses provided for
under this Agreement constitutes taxable income to the Executive for Federal
income tax purposes, such reimbursements shall be made no later than December 31
of the calendar year next following the calendar year in which the expenses to
be reimbursed are incurred.
 
(e)           With regard to any provision herein that provides for
reimbursement of expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
 
(f)           If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.
 
(g)           Whenever a payment under the Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
 
(h)           To the extent that this Agreement provides for your
indemnification by the Company and/or the payment or advancement of costs and
expenses associated with indemnification, any such amounts shall be paid or
advanced to the Executive only in a manner and to the extent that such amounts
are exempt from the application of Code Section 409A in accordance with the
provisions of Treasury Regulation 1.409A-1(b)(10) or that are provided in
accordance with Code Section 409A.
 
26.           CLAWBACKS.  The Executive hereby acknowledges and agrees that he
is subject to Section 304 of the Sarbanes-Oxley Act of 2002, and that pursuant
thereto he may under certain circumstances be obligated to pay back to the
Company certain amounts previously received by him.  In addition, the Executive
hereby acknowledges and agrees that he shall be subject to any clawback policy
adopted or implemented by the Company in respect of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and such regulations as are
promulgated thereunder from time to time to the extent required by the Act and
the implementing regulations.
 
[End of text - Signature page follows]
 
 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
P&F INDUSTRIES, INC.
     
By: /s/ Kenneth M. Scheriff
 
Name: Kenneth M. Scheriff
 
Its:_Chairman, Compensation Committee
     
/s/ Richard A. Horowitz
 
Richard A. Horowitz


 
18

--------------------------------------------------------------------------------

 

APPENDIX A


FORM OF RELEASE


AGREEMENT AND GENERAL RELEASE AND WAIVER, dated as of ______________ (the
“Agreement”), by and between RICHARD A. HOROWITZ (the “Employee”) and P&F
INDUSTRIES, INC., a Delaware corporation (the “Company”).


The Employee and the Company mutually want to enter into this Agreement
concerning the Employee’s separation from the Company.  Where appropriate in the
context of this Agreement, the term “Company” includes, the Company’s past,
present and future subsidiaries, affiliates, divisions, parents, and any of its
or their respective predecessors, successors, assigns, assets, employee benefit
plans or funds and its or their past, present and future directors, officers,
fiduciaries, trustees, administrators, representatives, shareholders, agents,
employees, and independent contractors, whether acting on behalf of the Company
or in their individual capacities.


1.           The Employee acknowledges and agrees that (a) his last date of
employment with the Company was __________ (the “Termination Date”), (b) the
Termination Date was the termination date of his employment with the Company for
purposes of participation in and coverage under all benefit plans and programs
sponsored by or through the Company, (c) the Company shall have no obligation to
rehire the Employee, or to consider him for employment, after the Termination
Date, and (d) he will not seek employment with the Company at any time in the
future.


2.           The Employee acknowledges that he has carefully read this Agreement
in its entirety, the terms and implications of this Agreement have been fully
explained to the Employee, the Employee has had answered to his satisfaction any
questions he has asked with regard to the meaning and significance of any
provision of this Agreement, and that he fully understands the significance of
all of the terms and conditions of this Agreement.


3.           The Employee acknowledges that he has been given the opportunity to
consider this Agreement for twenty-one (21) days and decide for himself whether
or not he wants to sign it.


4.           The Employee acknowledges that he has been advised to consult with
an attorney of his choice concerning this Agreement and the implications to the
Employee of signing or not signing it.


5.           The Employee acknowledges that he has carefully considered other
alternatives to executing this Agreement, and has decided that he wants to sign
it.

 
 

--------------------------------------------------------------------------------

 


6.           The Employee may accept this Agreement by signing it and returning
it to _____________, P&F Industries, Inc., 445 Broadhollow Road, Suite 100,
Melville, New York, 11747, within twenty-one (21) days of his receipt of this
Agreement.  The Employee is entitled to change his mind and revoke this
Agreement by indicating his desire to do so in writing delivered to __________
at the address above (or by fax at (     )    -     ) by no later than 5:00 p.m.
EST on the seventh (7th) day after the date he signs this Agreement (the
“Revocation Period”).  This Agreement will not become effective and the Employee
will not receive any of the benefits set out below until the eighth (8th) day
after the Employee signs it (the “Effective Date”).  If the last day of the
Revocation Period falls on a Saturday, Sunday or holiday, the last day of the
Revocation Period will be deemed to be the next business day.


7.           In consideration for the Employee’s signing and not revoking this
Agreement, the Company has agreed to pay the Employee the consideration set
forth in Section [IF TERMINATION IS NOT IN CONNECTION WITH A CHANGE IN CONTROL -
7(d)(iii) and if applicable, 8(b)] [IF TERMINATION IS IN CONNECTION WITH A
CHANGE IN CONTROL – 8(a)(iii)] of that certain Executive Employment Agreement,
dated as of December __, 2011, by and between the Company and the Employee (the
“Employment Agreement”).  The Company and the Employee expressly agree that the
Company is not otherwise obligated to pay such consideration; that the Employee
is not otherwise entitled to receive any of such consideration; and that, if the
Employee does not sign this Agreement or revokes this Agreement during the
Revocation Period, the Company will have no further obligations to the Employee
under this Agreement, including, without limitation, the obligation to make the
payments set forth in Section 7 of this Agreement.


8.           By entering into this Agreement, the parties do not admit, and
specifically deny, any liability or wrongdoing, or violation of any law,
statute, order, regulation or policy.  It is expressly understood and agreed
that this Agreement is being entered into solely for the purpose of avoiding the
costs of litigation and amicably resolving all matters in controversy, disputes,
causes of action, claims, contentions and differences of any kind whatsoever
which have been or could have been alleged by the respective parties against
each other.


9.           The Employee acknowledges that he knows that there are various
state and federal laws which prohibit employment discrimination on the basis of
age, sex, race, color, creed, national origin, marital status, religion,
disability or veteran status and that these laws are enforced through the
Federal Equal Employment Opportunity Commission, the New York State Division of
Human Rights and various city, county and local human rights agencies.  In
addition, the Employee acknowledges that he knows that there are other federal,
state, and local laws of other types or description regarding employment,
including, but not limited to, claims arising from or derivative of the
Employee’s employment with the Company.

 
 

--------------------------------------------------------------------------------

 


10.           The consideration set forth in Section 7 of this Agreement is in
full and complete satisfaction of all claims whatsoever the Employee may have
against the Company arising from the Employee’s employment and/or separation
from employment with the Company, or from any other matter whatsoever up to and
including the date of this Agreement, whether known or unknown.  Without
limiting the generality of the foregoing, the Employee hereby releases, waives,
and forever discharges any and all claims of any kind against the Company
arising from the Employee’s employment and/or separation from employment with
the Company, or from any other matter whatsoever up to and including the date of
this Agreement, whether known or unknown, that he may have or had, including,
but not limited to, fraud, claims arising under Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. §621 et. seq., Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. §2000 et. seq., the Civil Rights Act of 1866,
42 U.S.C. §1981, 42 U.S.C. §1983, The Equal Pay Act, as amended, 29 U.S.C.
§206(d)(1), the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §201 et.
seq., the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et. seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001 et.
seq., the Americans with Disabilities Act, 42 U.S.C. §12101 et. seq., the Civil
Rights Act of 1991, 105 Stat. 1071, Executive Order 11246, the Sarbanes-Oxley
Act of 2002 (a federal whistleblower law), the New York State Human Rights Law,
New York City Human Rights Law, New York Equal Pay Law and N.Y. Lab. Law,
Section’s 201-c (adoptive parent leave) and 740 (whistle blower statute (private
employees)), all as amended, and any other federal, state and local fair
employment practice law, workers’ compensation law, unemployment insurance law,
and any other employee relations duties and obligations, whether imposed by
express or implied contract, tort (including, but not limited to, all
intentional torts, negligence, negligent hiring, training, supervision or
retention), common law, equity, public policy statute, executive order or law,
any claims for physical or emotional distress or injuries, or any other duty
obligation of any kind or description, as well as any rights or claims the
Employee or his attorney or other representative have or may have for costs,
expenses, attorneys’ fees or otherwise.  The foregoing shall not apply to the
Employee’s right to receive the payments and benefits provided under Sections
[IF TERMINATION IS NOT IN CONNECTION WITH A CHANGE IN CONTROL - 7(d)(i) and
(ii)] [IF TERMINATION IS IN CONNECTION WITH A CHANGE IN CONTROL – 8(a)(i) and
(ii)] of the Employment Agreement, nor to the Employee’s rights, if any, to
indemnification as an officer of the Company or a fiduciary of any Company
benefit plan.  In addition, nothing in this Agreement shall be construed to
prevent the Employee from filing a charge with, or participating in an
investigation conducted by, any governmental agency, including, without
limitation, the Equal Employment Opportunity Commission or applicable state/city
fair employment practices agency, to the extent required or permitted by law, or
to prevent any challenge by the Employee to the waiver and release of any claims
as set forth herein; provided, that the Employee hereby agrees not to accept any
award or settlement from any source or proceeding (including, but not limited
to, any proceeding brought by any other person or by any government agency) with
respect to any claim or right waived in this Agreement.


11.           The Employee agrees to keep this Agreement confidential and not to
reveal its contents to anyone except his attorney, his immediate family or his
financial consultant, or as required by law.  The Employee will be responsible
for any disclosure by them.  The Company agrees to keep this Agreement
confidential and not to reveal the contents to anyone except its attorneys,
accountants, officers, directors and human resources director.  The foregoing
will not prohibit disclosure of this Agreement as required by law or regulation,
including, but not limited to, those of the U.S. Securities And Exchange
Commission and the rules of any exchange, quotation system and/or self
regulatory organization on which or with which the Company’s securities are
quoted, listed and/or traded, as the case may be; provided that if the Employee
is required to make a disclosure pursuant to the foregoing he agrees to give the
Company prompt written notice thereof and cooperate with the Company’s efforts
to seek a protective order.


12.           The Employee represents and warrants that he has returned all
property belonging to the Company and has deleted from his home or personal
computer, personal e-mail accounts and electronic filings all Company
information.

 
 

--------------------------------------------------------------------------------

 


13.           The parties hereto agree and acknowledge that Sections [IF
TERMINATION IS NOT IN CONNECTION WITH A CHANGE IN CONTROL - 7(d)] [IF
TERMINATION IS IN CONNECTION WITH A CHANGE IN CONTROL – 8(a)], 10, 11, 12, 16,
18, 19, 20, 21, 22, 25 and 26 of the Employment Agreement shall remain in full
force and effect and shall remain fully enforceable following the Effective
Date.


14.           The payments set forth in Section 7 of this Agreement are subject
to taxes and all applicable withholding requirements.


15.           Except as specifically set forth in this Agreement, this Agreement
constitute the entire agreement between the Employee and the Company with
respect to the subject matter hereof and may only be modified, altered or
changed in writing, signed by both the Company and the Employee.


16.           This Agreement has been executed freely, knowingly and voluntarily
by the Employee without duress, coercion, or undue influence, with a full
understanding of its terms.  The Employee acknowledges and agrees that, prior to
executing this Agreement, he has been provided with sufficient time in which to
consider this Agreement and that, in deciding to execute this Agreement, he has
relied on his own judgment and further acknowledges that he is fully aware of
its contents and of its legal effects.  The parties to this Agreement agree that
no fact, evidence or transaction currently unknown to them but which may
hereafter become known to them shall affect in any way or manner the final or
unconditional nature of this Agreement.


17.           This Agreement shall be interpreted and construed and enforced in
accordance with the laws of the State of New York, excluding choice of law
principles thereof.


18.           This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors, assigns and
legal representatives.


19.           The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach. If any provision of this Agreement, or part thereof, shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and not in any way affect or render invalid or unenforceable
any other provisions of this Agreement, and this Agreement shall be carried out
as if such invalid or unenforceable provision, or part thereof, had been
reformed, and any court of competent jurisdiction is authorized to so reform
such invalid or unenforceable provision, so that it would be valid, legal and
enforceable to the fullest extent permitted by applicable law.


20.           BY SIGNING THIS AGREEMENT, THE EMPLOYEE STATES THAT: HE HAS READ
IT; HE UNDERSTANDS IT AND KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS; HE AGREES
WITH EVERYTHING IN IT; HE WAS TOLD, IN WRITING, TO CONSULT AN ATTORNEY BEFORE
SIGNING IT; HE HAS HAD [21] [45] DAYS TO REVIEW THE AGREEMENT AND THINK ABOUT
WHETHER OR NOT HE WANTED TO SIGN IT; AND HE HAS SIGNED IT KNOWINGLY AND
VOLUNTARILY.
 
 
 

--------------------------------------------------------------------------------

 


[Remainder of page intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 

EXECUTION COPY


WHEREFORE, the Employee and the Company now voluntarily and knowingly execute
this Agreement as of the day and year first written above.



   P&F INDUSTRIES, INC.        
By:
      Name:
 
   
(Please print)
   
Title:
 
         
Richard A. Horowitz



Sworn to by Richard A. Horowitz before me this ____ day of ______________,
20___.



 
Notary Public

 
 
 

--------------------------------------------------------------------------------

 